Appeal from a judgment rendered by a City Magistrate of the City of New York, holding a Court of Special Sessions in the Borough of Queens, sentencing appellant to pay a fine of $25, after he had been found guilty, by the court, of operating, on April 22, 1959, a commercial-type motor vehicle without a chauffeur’s license. (Vehicle and Traffic Law, § 20, subd. 4, par. a.) The fine was paid. Appellant was a licensed operator and concededly was not employed for the principal purpose of operating a motor vehicle, and the vehicle which he operated was not in use as a public or common carrier of persons or property. Appellant contends, and the District Attorney agrees, that under the circumstances disclosed no violation of the statute then in effect was established. Judgment reversed upon the law and the facts, complaint dismissed, and fine remitted. At the time when the act charged against appellant as a violation of the statute was committed, a chauffeur was defined by section 106 of the Vehicle and Traffic Law as any “ person who is employed for the principal purpose of operating a motor vehicle as defined in section two * * * or who drives such a motor vehicle * * * while in use as a public or common carrier of persons or property.” (L. 1957, ch. 698.1 Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.